EXHIBIT 10.1



1 Venture, Suite 150, Irvine, CA 92618  

Tel (888) 798-9100

www.shiftpixy.com

 

[pixy_ex101img3.jpg]



 

7/16/2019

 

Domonic J. “DJ” Carney

4492 Vereda Mar de Ponderosa

San Diego, CA 92130

Domonic.carney@gmail.com

 



RE: Offer of Employment



 

Dear Domonic,

 

Shift Human Capital Management., Inc dba ShiftableHR, is pleased to offer you
the position of Chief Financial Officer. The following provisions outline the
terms of our employment offer to you, should you accept.

 

Your first day of hire will be targeted for Thursday, August 1, 2019. We
understand that you may need to give your current employer notice, which may
cause a slightly later start date. Your pay will begin effective with the start
date of your employment.

 

You will be reporting directly to Scott Absher, our C.E.O. Your home base will
be in our Corporate office in Irvine, California. Your beginning salary will be
$29,166.67 per month, paid on a semi-monthly basis ($14,583.33 per pay period.)
This is a full-time, exempt position, and you will not be entitled to overtime.

 

This pay plan may be changed at any time, without notice, at the sole discretion
of ShiftableHR. However, no changes to the pay plan will be effective unless in
writing and signed by the President of ShiftableHR. No oral representation
contrary to this pay plan is contractually binding.

 

ShiftableHR’s pay period is Semi-Monthly. All employees are paid on the 5th and
20th of each month. For the pay period between the 1st and the 15th of the
month, the employees are paid by the 20th of that month. For the pay period
between the 16th and the end of the month, employees are paid by the 5th of the
following month. When the 5th or the 20th of the month fall on a Saturday, you
would be paid on the preceding Friday. If the 5th or the 20th of the month fall
on a Sunday or Monday Holiday, you would be paid on the following business day.

 

You will be eligible for the paid holidays and start to accrue paid time off
effective your hire date. During your first year of employment, you will accrue
4 weeks of paid time off.

 

In addition, you will become eligible for additional employee benefits (unless
you waive such benefits) as specified in your employee handbook on the first day
of the month following your date of hire. You will be eligible for the standard
ShiftableHR employee benefits, which include: medical, dental, vision,
prescription package, long-term disability insurance, group life insurance, and
401(k). ShiftableHR pays 100% of all medical, dental and vision insurance and
100% of any Buy Up Plans and dependent coverage. All plan benefits as offered
are subject to the terms, conditions and limitations of such plans.

  

Offer of Employment

Page 1 of 2

 



  

  



 

Subject to approval of the ShiftPixy’s Board of Directors and/or its
Compensation Committee, as applicable, you will be granted an option to purchase
shares of the Company’s common stock. The grant of such options and the options
themselves will be subject to the terms, conditions and limitations the
ShiftPixy 2017 Stock Option/ Stock Issuance Plan, including the constraints
imposed by the Board of Directors.

 

As a ShiftableHR employee, you will be required to sign an acknowledgement that
you have read and understand the company rules and regulations as described in
the company handbook and that you intend to abide by these rules and
regulations. You will also be required to sign a confidentiality agreement. You
will also be required to submit satisfactory documentation regarding your
identification and right to work in the United States no later than three (3)
days after your newly assigned position begins.

 

This offer is contingent on the completion of reference checks, verification of
employment information, and background checks including drug, criminal and
credit investigations. In this regard, we require that the reference checks,
verification of employment information, background checks including drug,
criminal and credit investigations are generally positive in substance.

 

This is a conditional offer based on the assumption that no false information
has been disclosed and approval of all background checks including drug,
criminal and credit investigations are positive. This offer can be revoked at
any time upon receiving information detrimental to the success of this position.

 

While we want to start out on a positive note, it is important to understand
that our company is an “at will” employer. We believe it is also important to be
aware that either of us may terminate our employment arrangement at any time.
This mutual termination of employment arrangement will supersede all previous
written and oral communication with you and can be modified only by written
agreement signed by all parties.

 

If you wish to accept employment with ShiftableHR under the terms as set forth
above, please sign and date this letter and return to me via e-mail by close of
business day on Friday, July 19, 2019.

 

I look forward to your favorable reply and to a productive and exciting
long-term working relationship.

 



Sincerely,

 

Approved and Accepted:

 

 

 

 

 

[pixy_ex101img1.jpg]

 

/s/ Dominic J. “DJ” Carney

 

Amanda Murphy

 

Domonic J. “DJ” Carney

 

Director of Operations

 

Date 7/26/19

 



 

Offer of Employment

Page 2 of 2

 



 



 